Citation Nr: 0940433	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection or a left knee disorder, to 
include as secondary to a service-connected low back 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from 
May 1980 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The Veteran was scheduled to appear before a Veterans Law 
Judge for a Travel Board Hearing; however, he failed to 
appear at the scheduled time.  Good cause for the absence has 
not been shown and therefore, his request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(c),(e).  



FINDING OF FACT

The Veteran experienced a knee injury in service which 
resulted in the tear of the left medial meniscus; following 
service, the Veteran aggravated the disorder during a work 
injury and has required corrective surgery, the residuals of 
which he still experiences.  The competent medical evidence 
supports a finding that the Veteran's current left knee 
condition had causal origins in service.  



CONCLUSION OF LAW

Service connection for left knee disorder is warranted.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a left 
knee condition.  Therefore, no further development is needed 
with respect to this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed a chronic left knee 
disability as a result of his military service; or, 
alternatively, that a knee disorder was caused or aggravated 
by a service-connected low back condition.  As there is 
evidence to support a grant on a direct basis, there is no 
need to discuss the contended secondary relationship.  

The service treatment records indicate an episode of knee 
pain occurring in December 1985.  At this time, it was noted 
that there was a history of trauma, although there was no 
locking or giving way present during the examination.  The 
Veteran had been having pain for approximately a three week 
period prior to seeking care with service medical personnel.  
Upon examination, it was found that range of motion was 
within normal limits, and X-rays did not reveal abnormality.  
Despite this, the examiner concluded that the Veteran had 
chondromalacia patellae, and he was not able to rule out a 
tear in the medial meniscus.  

Following service, the Veteran had a work accident in 
December 1987.  He was moving a cabinet, and felt his knee 
"pop," causing stiffness and swelling.  Following a visit 
to the emergency room, he was eventually discovered to have a 
tear in the medial meniscus, and arthroscopic surgery was 
required in March 1987 and June 1987 to mitigate his 
symptoms.  

The Veteran has submitted the report of a private physician 
who, by the explanation given in the narrative, appears to 
have had access to relevant service and post-service 
treatment records.  In the report, this doctor indicated that 
the in-service diagnosis of chondromalacia was most likely 
not correct.  Specifically, as the service examiner was 
unable to rule-out a meniscal tear (due to a positive 
"flick" test and complaints of pain), and as chondromalacia 
is an uncommon disorder in young men (being seen mostly in 
older women), the physician felt that a meniscal tear was 
present at the time of service.  This physician also 
referenced the post-service lifting accident, and stated that 
although this trauma occurred, it essentially aggravated the 
pre-existing meniscal tear, which had been present since the 
in-service incident.  

In addition to this private opinion, it is noted that the 
record contains the opinion of a VA physician, dated in 
January 2004, where it was noted that the Veteran required 
surgery relatively soon after service discharge, and that as 
such, it was likely that the left knee condition was 
"service related."  Most recently, the Veteran was afforded 
a VA examination in November 2008, where the examiner 
diagnosed mild degenerative joint disease and medial meniscus 
tear status-post arthroscopic surgery.  There was no opinion 
entered regarding service connection on a direct basis, with 
the examiner only concluding that the service-connected low 
back condition was not causative of the current knee problem.  

There is evidence of an in-service knee injury, and a 
credible, well-rationalized private opinion which links a 
current medial meniscus tear in the left knee to the in-
service event of 1985.  Although there was an intervening 
injury to the left knee which occurred post-service, the 
January 2004 private opinion specifically referenced it, and 
noted that it was a minor injury which only served to 
aggravate the meniscal tear that occurred during service.  As 
such, the preponderance of the evidence supports a conclusion 
that the Veteran experienced a meniscal tear in service, that 
the tear was aggravated after service, and that he still 
experiences the residuals of the meniscal tear.  Thus, the 
claim for service connection is granted.  


ORDER

Entitlement to service connection or a left knee disorder is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


